Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allanore et al. (US Patent Application Publication no. 2013/0153434).
With respect to claim 1, Allanore discloses a method comprising: providing a
molten oxide electrolytic cell (abstract) including a container (12), an anode (50), and a
current collector (18; paragraph 22; figure 1); disposing a molten oxide electrolyte (30)
within the container (12) and in ion conducting contact with the anode (50) and the
current collector (18; paragraph 24; figure 1), wherein the electrolyte comprises a
mixture of at least one alkaline earth oxide and at least one rare earth oxide (i.e.
magnesia and a rare earth oxide; paragraph 32); providing a metal oxide feedstock
comprising at least one target metal species into the molten oxide electrolyte
(paragraphs 20-21); applying a current between the anode and the current collector,
thereby reducing the target metal species to form at least one molten target metal in the
container (paragraph 42); and removing at least a portion of the molten target metal
from the container (paragraph 45); wherein the molten target metal comprises one of a rare earth metal (the target metal can be any metal, such as a rare-earth metal; paragraphs 35, 38).
With respect to claim 2, the at least one alkaline earth oxide of Allanore includes
magnesium oxide (magnesia; paragraph 32).
With respect to claim 3, the at least one rare earth oxide of Allanore includes at
least one of scandium oxide, yttrium oxide, or any of the 15 lanthanides (paragraph 32).
With respect to claim 5, the metal oxide feedstock of Allanore includes the
rare earth metal (paragraph 32), and the metal oxide feedstock is provided into the
molten oxide electrolyte at the saturation concentration of the metal oxide feedstock
(paragraph 40).
With respect to claim 6, Allanore discloses wherein the at least one molten target
metal comprises a rare earth metal alloy (paragraphs 35; 38), the alloy comprising a
rare earth metal and at least one of iron, copper, nickel, aluminum, zirconium, and
titanium (paragraphs 20, 21, 35, 38).
With respect to claim 7, the at least one molten target metal of Allanore comprises at least one of copper-beryllium, nickel-beryllium, aluminum-beryllium, zirconium-beryllium, and copper-iron-beryllium (paragraphs 20, 21, 32).
With respect to claim 9, Allanore discloses wherein the electrolyte comprises at
least three of cerium oxide, lanthanum oxide, strontium oxide, barium oxide, beryllium
oxide, magnesium oxide, and calcium oxide (the electrolyte may incorporate magnesia,
calcia and oxides of beryllium, strontium, barium and rare-earth metals; paragraph 32).
With respect to claim 13, the target metal of Allanore is beryllium (paragraph 38)
and the metal oxide feedstock includes beryllium oxide (paragraph 32), and wherein the
beryllium oxide feedstock is provided into the molten oxide electrolyte to maintain the
beryllium oxide concentration in the molten electrolyte (paragraphs 32; 38; 40).
With respect to claim 14, Allanore teaches wherein the target metal includes a
rare earth metal and the metal oxide feedstock includes a rare earth metal oxide
(paragraphs 32, 38, 40), and wherein the rare earth metal oxide feedstock is provided
into the molten oxide electrolyte to maintain the rare earth metal oxide near its
saturation concentration in the molten oxide electrolyte (paragraph 40 — the electrolyte
is saturated with respect to the oxide feedstock).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allanore, as applied to claims 1 and 16 above.
With respect to claim 8, Allanore teaches all the features discussed above,
wherein the target metal can be any metal, such as a rare-earth metal (paragraphs 35, 38) and the electrolyte comprises an oxide bearing beryllium and/or calcium (paragraph
32), and neodymium oxide is at a concentration of about its saturation in the calcium
oxide and beryllium oxide mixture (paragraph 40 — the electrolyte is saturated with
respect to the oxide feedstock). Even though Allanore fails to explicitly teach wherein
the calcium oxide and the beryllium oxide are in a ratio at approximately their eutectic
composition, it has been held by the courts that generally, differences in concentration
will not support the patentability of subject matter encompassed by the prior art unless
there is evidence indicating such concentration is critical. Where the general conditions
of a claim are disclosed in the prior art, it is not inventive to discover the optimum or
workable ranges by routine experimentation”. In the instant case, one having ordinary
skill in the art would have found it obvious to determine the optimum concentration of
the oxides by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233,
235 (CCPA 1955). MPEP 2144.05.II.A.
With respect to claim 10, the electrolyte of Allanore comprises at least one of any
of the 15 lanthanides (paragraph 32), beryllium oxide and calcium oxide (calcia; paragraph 32). Even though Allanore fails to explicitly teach the concentration being
about 10% to about 30% cerium oxide and about 10% to about 20% beryllium oxide
with the balance being calcium oxide, it has been held by the courts that generally,
differences in concentration will not support the patentability of subject matter
encompassed by the prior art unless there is evidence indicating such concentration is
critical, Where the general conditions of a claim are disclosed in the prior art, it is not
inventive to discover the optimum or workable ranges by routine experimentation”. In
the instant case, one having ordinary skill in the art would have found it obvious to
determine the optimum concentration of the oxides by routine experimentation. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.I1.A.
With respect to claim 11, the electrolyte of Allanore comprises at least one of any
of the 15 lanthanides (paragraph 32), beryllium oxide and calcium oxide (calcia; paragraph 32). Even though Allanore fails to explicitly teach the concentration about
10% to about 30% cerium oxide, about 10% to about 30% lanthanum oxide, and about
10% to about 20% beryllium oxide with the balance being calcium oxide, it has been
held by the courts that generally, differences in concentration will not support the
patentability of subject matier encompassed by the prior ari unless there is evidence
indicating such concentration is critical. Where the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation”. In the instant case, one having ordinary skill in the art
would have found it obvious to determine the optimum concentration of the oxides by
routine experimentation. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA
1955). MPEP 2144.05.II.A.
With respect to claim 12, the electrolyte of Allanore comprises at least one of any
of the 15 lanthanides (paragraph 32), oxides of strontium, beryllium and calcium (calcia;
paragraph 32). Even though Allonore fails to explicitly teach wherein the concentration
is about 10% to about 30% cerium oxide, about 10% to about 30% lanthanum oxide,
about 10% to about 30% strontium oxide, and about 10% to about 20% beryllium oxide
with the balance being calcium oxide, it has been held by the courts that generally, differences in concentration will not support the patentability of subject matter
encompassed by the prior art unless there is evidence indicating such concentration is
critical, Where the general conditions of a claim are disclosed in the prior art, it is not
inventive to discover the optimum or workable ranges by routine experimentation”. In
the instant case, one having ordinary skill in the art would have found it obvious to
determine the optimum concentration of the oxides by routine experimentation. In
re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.I1.A.
With respect to claim 15, the electrolyte of Allanore comprises at least one of any
of the 15 lanthanides (paragraph 32), beryllium oxide and calcium oxide (calcia; paragraph 32). Even though Allanore fails to explicitly teach the concentration being 0%
to about 85% lanthanum oxide, about 0% to about 85% cerium oxide, about 15% to
about 40% beryllium oxide, and 0% to about 60% calcium oxide, it has been held by the
courts that generally, differences in concentration will not support the patentability of
subject matter encompassed by the prior art unless there is evidence indicating such
concentration is critical. Where the general conditions of a claim are disclosed in the
prior art, it is not inventive to discover the optimum or workable ranges by routine
experimentation”. In the instant case, one having ordinary skill in the art would have
found it obvious to determine the optimum concentration of the oxides by routine
experimentation. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.I1.A.
With respect to claim 16, wherein the target metal includes a rare earth metal(the
target metal can be any metal, such as a rare-earth metal; paragraphs 35, 38); and the
metal oxide feedstock includes a rare earth metal oxide (paragraphs 32, 40); wherein
the electrolyte includes an oxide of any of the lanthanide series, and oxides bearing
beryllium and calcium (paragraph 32). Even though Allanore fails to explicitly teach
concentrations of about 40% lanthanum oxide, about 25% beryllium oxide, and about
35% calcium oxide, it has been held by the courts that generally, differences in
concentration will not support the patentability of subject matter encompassed by the
prior art unless there is evidence indicating such concentration is critical. Where the
general conditions of a claim are disclosed in the prior art, it is not inventive to discover
the optimum or workable ranges by routine experimentation’. In the instant case, one
having ordinary skill in the art would have found it obvious to determine the optimum
concentration of the oxides by routine experimentation. In re Aller, 220 F.2d 454, 456,
105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.I1A.
With respect to claim 17, Allanore discloses wherein the rare earth metal oxide
feedstock is provided into the molten oxide electrolyte to maintain the rare earth metal
oxide near its saturation concentration in the molten oxide electrolyte (paragraph 40 —
the electrolyte is saturated with respect to the oxide feedstock).
With respect to claims 18-19, Allanore teaches a method comprising: providing a
molten oxide electrolytic cell (abstract) including a container (12), an anode (50), and a
current collector (18; paragraph 22; figure 1); disposing a molten oxide electrolyte (30)
within the container (12) and in ion conducting contact with the anode (50) and the
current collector (18; paragraph 24; figure 1), wherein the electrolyte comprises; providing a metallic species feedstock of at least one of an oxide of titanium, zirconium, and hafnium into the molten oxide electrolyte (abstract; paragraphs 21; 32); applying a current between the anode and the current collector, thereby reducing the metallic species to form at least one molten target metal in the container (paragraph 42); and removing at least a portion of the molten target metal from the container (paragraph 45); wherein the molten target metal comprises one of a rare earth metal (the target metal can be any metal, such as a rare-earth metal; paragraphs 35, 38).
 Even though Allanore fails to explicitly teach about 30% to about 50% beryllium oxide, 0% to about 85% lanthanum oxide, 0% to about 85% cerium oxide, with the balance being calcium oxide, and the metallic species feedstock is provided into the molten oxide electrolyte at about 5% to about 25%, it has been held by the courts that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In the instant case, one having ordinary skill in the art would have found it obvious to determine the optimum concentration of the oxides by routine experimentation. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.II.A.
With respect to claim 20, Allanore discloses wherein the at least one molten
target metal comprises an alloy of the target material and at least one of iron, copper, nickel, aluminum, zirconium, and titanium (paragraphs 20, 21, 35, 38).

Response to Arguments
Applicant's arguments filed on February 16, 2022 have been fully considered but they are not persuasive. The applicant argues that Allanore fails to teach a system capable of producing rare earth metals or beryllium, as claimed.
In response, the Examiner respectfully disagrees. Allanore discloses an electrolytic extraction method to win a target element from an oxide feedstock compound (paragraph 8). The target material is a high-melting element with melting temperatures greater than 1,200 or 1,400oC, such as beryllium, thorium, uranium or another rare-earth metal (paragraphs 20; 38). Therefore, the previous rejections in view of Allanore are still deemed proper and are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794